Exhibit 10.15
NON-STATUTORY STOCK OPTION AWARD AGREEMENT
NORTHFIELD BANCORP, INC. 2008 EQUITY INCENTIVE PLAN
          This Agreement is provided to                                         
(“Participant” or “You”) by Northfield Bancorp, Inc. (the “Company”) as of
January 30, 2009 (the “Grant Date”), the date the Committee appointed by the
Board of Directors of the Company awarded the Participant Non-Statutory Stock
Options (“Option”) pursuant to the Northfield Bancorp, Inc. 2008 Equity
Incentive Plan (the “2008 Plan”), subject to the terms and conditions of the
2008 Plan. Capitalized terms used in this Agreement and not otherwise defined,
have the meanings assigned to such terms in the 2008 Plan. The holder of this
Option hereby accepts such award subject to all the terms and provisions of the
2008 Plan, and should refer to the 2008 Plan for all terms and provisions of
this Option.

1.   Grant Date. January 30, 2009.   2.   Number of Shares of Stock Subject to
Option. ###69,300### shares of Stock (“Shares”), subject to adjustment as may be
necessary pursuant to Article 3 of the 2008 Plan.   3.   Exercise Price per
Share: $9.94   4.   Expiration Date: January 30, 2019   5.   Stock Appreciation
Rights (“SARs”). Unless otherwise indicated below by the Company, SARs are
hereby granted with respect to all Options granted pursuant to Section 2 above.
If granted SARs will operate in tandem with the Options such that the exercise
of one will cause the cancellation of the other. If the Participant exercises
SARs, the Participant will not be required to pay an exercise price and will be
entitled to receive Shares of the Company equal in value to the difference
between the Fair Market Value (“FMV”) of the Shares on the date of exercise and
the exercise price of the related Options (which will be canceled).

  Example:   Participant receives 1,000 Options and related SARs. The Options
have an exercise price of $12. When the Company stock is trading at $18 per
share, the Participant exercises 300 SARs. Because the Participant has exercised
SARs, the Participant does not have to pay the exercise price. The Participant
receives 100 shares of the Company stock as follows:

            $18    
Shares
  -$12    
Exercise Price
 
  $6    
SAR Value
  x 300    
SARs Exercised
 
  $1,800 / $18    
Total Value ¸ FMV of Shares = 100 shares

NOTE: By marking the box below with an “X” where indicated and crossing out item
5 above, the Company hereby indicates that, notwithstanding the foregoing, SARs
have not been granted in conjunction with grants of Options under this
Agreement.

  o   No SARs have been awarded to the Participant under this Agreement.

 



--------------------------------------------------------------------------------



 



6.   Vesting Schedule. Unless sooner vested in accordance with the terms of the
2008 Plan, the Option shall vest (become exercisable) in accordance with the
following schedule:

          Percentage of   Number of Shares     Option Vested   Available for
Exercise   Vesting Date
20%
  ###13,860###   January 30, 2010 20%   ###13,860###   January 30, 2011 20%  
###13,860###   January 30, 2012 20%   ###13,860###   January 30, 2013 20%  
###13,860###   January 30, 2014

7.   Effect of Termination of Service on Option. If your service with the
Company or any Subsidiary terminates for any reason other than as set forth in
the 2008 Plan, your Option will be exercisable only as to those shares that were
immediately exercisable at the date of termination and may be exercised only for
a period of three months following termination.   8.   Exercise of Option. You
may exercise your Option by providing:

  (a)   a written Notice of Exercise of Non-Statutory Option (see Exhibit A)
delivered to the Company; and     (b)   payment to the Company in full for the
Shares subject to the exercise in accordance with the terms of the 2008 Plan.

9.   Exercise of SAR. You may exercise your SAR by providing a written Notice of
Exercise of Stock Appreciation Right (see Exhibit B) delivered to the Company.  
10.   Withholding. The Company has the authority and the right to deduct from
your compensation or require You to remit to the Company, an amount sufficient
to satisfy federal, state, and local (if any) withholding taxes and employment
taxes (e.g., FICA and FUTA). Alternatively, employees may request the Company to
withhold a number of shares sufficient to satisfy the minimum required tax
withholding. Directors who are not employees of the Company are self-employed
and are not subject to tax withholding.   11.   Plan Controls. The terms
contained in the 2008 Plan are incorporated into and made a part of this
Agreement, and this Agreement shall be governed by and construed in accordance
with the 2008 Plan. In the event of any actual or alleged conflict between the
provisions of the 2008 Plan and the provisions of this Agreement, the provisions
of the 2008 Plan will control.   12.   Notice. Notices and communications under
this Agreement must be in writing and delivered in the manner set forth in
Section 7.16 of the 2008 Plan. Notices to the Company must be addressed to:

Northfield Bancorp, Inc.
581 Main Street, Suite 810
Woodbridge, New Jersey 07095
Attn: Director of Human Resources

  With a copy to:   Northfield Bank
581 Main Street, Suite 810
Woodbridge, New Jersey 07095
Attn: Director of Human Resources

or any other address designated by the Company in a written notice to you.
Notices to You will be directed to your address as then currently on file with
the Company, or at any other address that You provide in a written notice to the
Company.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Northfield Bancorp, Inc., acting by and through
the Board of Directors, has caused this Agreement to be executed as of the Grant
Date set forth above.

                  NORTHFIELD BANCORP, INC.    
 
           


Accepted by Participant:
  By:    
 
On behalf of the Board of Directors    

                                                                    
Date:                                           
Schedule
The above form of Non-Statutory Stock Option Award Agreement was signed by all
of the Directors (excluding John W. Alexander, Chairman, and Chief Executive
Officer, who entered into a separate Non-Statutory Stock Option Award Agreement)
of Northfield Bancorp, Inc. which consists of the following persons: Stanley A.
Applebaum; John R. Bowen; Annette Catino; Gil Chapman; John P, Connors, Jr.;
John J. DePierro; Susan Lamberti; Albert J. Regen, Patrick E. Scura, Jr.

3



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE OF NON-STATUTORY STOCK OPTION
          I,                                                              (print
name), hereby exercise the stock option (the “Option”) granted to me by
Northfield Bancorp, Inc. (the “Company”) or its affiliate, subject to all the
terms and provisions set forth in the Non-Statutory Stock Option Award Agreement
(the “Agreement”) and the Northfield Bancorp, Inc. 2008 Equity Incentive Plan
(the “2008 Plan”) referred to therein, and notify the Company of my desire to
purchase                                          shares of common stock of the
Company (“Shares”) for a purchase price of $                     per share.
          Enclosed please find (check one):

          Cash, personal, certified or cashier’s check in the sum of $ 
                   , in full/partial payment of the purchase price.            
Stock of the Company with a fair market value of $                      in
full/partial payment of the purchase price.*             My check in the sum of
$                      and stock of the Company with a fair market value of
$                     , in full/partial payment of the purchase price.*    
        Please sell                       shares from my Option shares through a
broker in full/partial payment of the purchase price.

          I hereby represent that it is my intention to acquire these shares for
the following purpose:

          investment             resale or distribution

          Please note: if your intention is to resell (or distribute within the
meaning of Section 2(11) of the Securities Act of 1933) the shares you acquire
through this Option exercise, the Company or transfer agent may require an
opinion of counsel that such resale or distribution would not violate the
Securities Act of 1933 prior to your exercise of such Option.

         
Date:                                           ,            .
       
 
       
 
  Participant’s signature    

 
*   If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares. If my shares are in certificate form, I must attach a separate statement
indicating the certificate number of the shares I am treating as having
exchanged. If the shares are held in “street name” by a registered broker, I
must provide the Company with a notarized statement attesting to the number of
shares owned that will be treated as having been exchanged. I will keep the
shares that I already own and treat them as if they are shares acquired by the
option exercise. In addition, I will receive additional shares equal to the
difference between the shares I constructively exchange and the total new option
shares that I acquire.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICE OF EXERCISE OF STOCK APPRECIATION RIGHT
          I,                                                              (print
name), hereby exercise                                          stock
appreciation rights (“SARs”) with respect to Options granted to me by Northfield
Bancorp, Inc. (the “Company”) or its affiliate, subject to all the terms and
provisions set forth in the related Non-Statutory Stock Option Award Agreement
(the “Agreement”) and the Northfield Bancorp, Inc. 2008 Equity Incentive Plan
(the “2008 Plan”).
          I understand that the exercise of the above number of SARs will cause
the cancellation of the same number of Options granted under the Agreement. I
also understand that by exercising the above SARs, I will not be required to pay
the exercise price of the related Options and will be entitled to receive Shares
of the Company equal in value to the positive difference between the Fair Market
Value of the Shares on the date of exercise and the exercise price of the
related Options, provided however, that no fractional Shares will be issued to
me.
          I hereby represent that it is my intention to acquire these shares for
the following purpose:

          investment             resale or distribution

          I understand that I am subject to income tax on my SAR exercise and
that the Company is required to withhold applicable income taxes. I understand
that unless I write a check to the Company to cover the applicable withholding
taxes, the Company may retain a number of shares from those to be distributed to
me to cover the minimum taxes that the Company is required to withhold.
          Please note: if your intention is to resell (or distribute within the
meaning of Section 2(11) of the Securities Act of 1933) the shares you acquire
through this SAR exercise, the Company or transfer agent may require an opinion
of counsel that such resale or distribution would not violate the Securities Act
of 1933 prior to your exercise of such SAR.

         
Date:                                           , 200
       
 
       
 
  Participant’s signature    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ACKNOWLEDGMENT OF RECEIPT OF SHARES
          I hereby acknowledge the delivery to me by Northfield Bancorp, Inc.
(the “Company”) or its affiliate on
                                                   , of stock certificates for
                                         shares of common stock of the Company
purchased by me pursuant to the terms and conditions of the Non-Statutory Stock
Option Award Agreement and the Northfield Bancorp, Inc. 2008 Equity Incentive
Plan, as applicable, which shares were transferred to me on the Company’s stock
record books on                                           .

         
Date:                                           
       
 
       
 
  Participant’s signature    

 